Exhibit 10.24

WILSON GREATBATCH TECHNOLOGIES, INC.
CHANGE OF CONTROL AGREEMENT
 

        AGREEMENT by and between Wilson Greatbatch Technologies, Inc. ("WGT"), a
Delaware corporation (the "Company"), and _________________________ (the
"Executive"), dated as of the seventeenth day of December, 2001.

        The Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below).
The Board believes it is imperative to (1) diminish the inevitable distraction
of the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control; (2) encourage the Executive's full
attention and dedication the Company currently and in the event of any
threatened or pending Change of Control; (3) to enable the Executive, without
being influenced by the uncertainties of the Executive's own situation, to
assess and advise the Company whether proposals concerning any potential change
of control of the Company are in the best interests of the Company and its
shareholders and to take other action regarding these proposals as the Company
might determine appropriate; and (4) provide the Executive with compensation and
benefits arrangements on a Change of Control that ensure that the compensation
and benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations. Therefore, to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.    

Certain Definitions



            (a)    

An "Affiliate" of, or a Person "Affiliated" with, a Specified Person, means a
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under current control with, the Person specified.



            (b)    

"Effective Date" means the first date during the Change of Control Period on
which a Change of Control occurs; provided that the Executive is employed by the
Company on that date. If the Executive's employment with the Company is
terminated or the Executive ceases to be an officer of the Company at any time
within 6 months prior to the date on which a Change of Control occurs, then
"Effective Date" means the date immediately prior to the date of such
termination of employment or cessation of status as an officer.



            (c)     

"Change of Control Period" means the period beginning on the effective date of
this Agreement, (as noted in the first 3 lines at the top of this page) and
ending on the third anniversary of that date. However, beginning on the first
anniversary of that date, and on each successive anniversary of that date (the
first and each successive anniversary each is referred to as a "Renewal Date"),
the Change of Control Period will be automatically extended so it terminates 36
months from the Renewal Date, unless, at least 60 days prior to that Renewal
Date, the Company notifies the Executive that the Change of Control Period will
not be so extended.



            (d)    

"Company" means, collectively, the Company and its Subsidiaries except for
purposes of Section 2 or where the context clearly requires otherwise.



            (e)    

"Person" has the meaning given that term in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") but excluding
any Person described in and satisfying the conditions of Rule 13d-1(b)(1) of
Section 13.



            (f)    

"Subsidiary" means any corporation, limited liability company, partnership or
other entity that is an Affiliate of the Company.



        2.    

Change of Control.



        "Change of Control" means:

            (a)    

Any acquisition or series of acquisitions by any Person other than the Company,
Credit Suisse First Boston ("CSFB"), any of the subsidiaries of the Company or
CSFB, any employee benefit plan of the Company, CSFB, or any of their
subsidiaries, or any Person holding common shares of the Company for or pursuant
to the terms of such employee benefit plan, that results in that Person becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of either
the then outstanding shares of the common stock of the Company ("Outstanding
Company Common Stock") or the combined voting power of the Company's then
outstanding securities entitled to then vote generally in the election of
directors of the Company ("Outstanding Company Voting Securities"), except that
any such acquisition of Outstanding Company Common Stock or Outstanding Company
Voting Securities will not constitute a Change of Control:



                (i)    

if the percentage of Outstanding Company Common Stock then beneficially owned by
such Person is less than the percentage of Outstanding Company Common Stock then
beneficially owned by CSFB, or



                (ii)    

while such Person does not exercise the voting power of its Outstanding Company
Common Stock or otherwise exercise control with respect to any matter concerning
or affecting the Company, or Outstanding Company Voting Securities, and promptly
sells, transfers, assigns or otherwise disposes of that number of shares of
Outstanding Company Common Stock necessary to reduce its beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of the Outstanding Company
Common Stock to below 20%.



            (b)    

During any period not longer than 24 consecutive months, individuals who at the
beginning of such period constitute the Board cease to constitute at least a
majority of the Board (including a majority of the members of the Board who are
not Affiliates of CSFB), unless the election, or the nomination for election by
the Company's stockholders, of each new Board member was approved by a vote of
at least 3/4ths of the Board members (including a majority of the members of the
Board who are not Affiliates of CSFB) then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).



            (c)    

Approval by the stockholders of the Company of



                (i)    

a dissolution or liquidation of the Company,



                (ii)    

a sale of 50% or more of the assets of the Company, taken as a whole (with the
stock or other ownership interests of the Company in any of its Subsidiaries
constituting assets of the Company for this purpose) to a Person that is not an
Affiliate of the Company (for purposes of this paragraph "sale" means any change
of ownership), or



                (iii)    

an agreement to merge or consolidate or otherwise reorganize, with or into one
or more Persons that are not Affiliates of the Company, as a result of which
less than 50% of the outstanding voting securities of the surviving or resulting
entity immediately after any such merger, consolidation or reorganization are,
or will be, owned, directly or indirectly, by stockholders of the Company
immediately before such merger, consolidation or reorganization (assuming for
purposes of such determination that there is no change in the record ownership
of the Company's securities from the record date for such approval until such
merger, consolidation or reorganization and that such record owners hold no
securities of the other parties to such merger, consolidation or
reorganization), but including in such determination any securities of the other
parties to such merger, consolidation or reorganization held by Affiliates of
the Company.



        The provisions in this Section 2 relating to CSFB and to any employee
benefit plan or subsidiary of CSFB apply only if at the relevant time CSFB is
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of 20% or more of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities.

        3.    

Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending at the end of the
24th month following the Effective Date (the "Employment Period").



        4.    

Terms of Employment



            (a)    

Position and Duties.



                (i)    

During the Employment Period, (A) the Executive's position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.



                (ii)    

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as these activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of these activities (or the conduct of activities
similar in nature and scope) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive's
responsibilities to the Company.



            (b)    

Compensation.



                (i)    

Base Salary. During the Employment Period, the Executive shall receive an annual
base salary ("Annual Base Salary"), paid at a biweekly rate, at least equal to
the highest annualized (for any fiscal year consisting of less than 12 full
months or with respect to which the Executive has been employed by the Company
for less than 12 full months) base salary paid or payable, including any Annual
Base Salary that has been earned but deferred, to the Executive by the Company
for any of the three fiscal years immediately preceding the fiscal year in which
the Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to other peer executives of
the Company. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement. Annual Base
Salary shall not be reduced after any such increase, and the term Annual Base
Salary shall refer to the Annual Base Salary as so increased.



                (ii)    

Annual Bonus. The Executive shall be awarded, for each fiscal year during the
Employment Period, an annual bonus (the "Annual Bonus") in cash at least equal
to the higher of (A) the average annualized (for any fiscal year consisting of
less than 12 full months or with respect to which the Executive has been
employed by the Company for less than 12 full months) bonus paid or payable,
including any Annual Base Salary that has been earned but deferred, for three
fiscal years immediately preceding the fiscal year in which the Effective Date
occurs, or (B) if the annual bonus paid for the fiscal year immediately
preceding the fiscal year in which the Effective Date occurs was based upon a
formula or plan in which the Executive participated, then such Annual Bonus
shall be at least equal to the bonus which would be payable based on such
formula or plan had the Executive's participation and level of participation
remained in effect following the Effective Date. Each Annual Bonus shall be paid
no later than the end of the third month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive elects
to defer receipt of the Annual Bonus. The Annual Bonus may be, but is not
limited to, the Key Management Incentive Plan ("KMIP") or any similar program.



                (iii)    

Incentive, Savings and Retirement Plans. The Executive shall be entitled to
participate during the Employment Period in all incentive, savings and
retirement plans, practices, policies and programs generally applicable to other
peer executives of the Company, but in no event shall such plans, practices,
policies and programs provide the Executive with incentive opportunities
(measured with respect to both regular and special incentive opportunities),
savings opportunities and retirement benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company for the Executive under such plans, practices, policies and programs as
in effect at any time during the 120-day period immediately preceding the
Effective Date. Incentive programs include, but are not limited to, the WGT Long
Term Incentive Plan.



                (iv)    

Welfare Benefit Plans. During the Employment Period, the Executive and the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
generally applicable to other peer executives of the Company, but in no event
shall such plans, practices, policies and programs provide benefits less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive and the Executive's family at
any time during the 120-day period immediately preceding the Effective Date.



                (v)    

Business Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect at any time thereafter generally with respect to
other peer executives of the Company.



                (vi)    

Fringe Benefits. During the Employment Period, the Executive shall be entitled
to fringe benefits in accordance with the most favorable plans, practices,
programs and policies of the Company in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time after generally with
respect to other peer executives of the Company.



                (vii)    

Office and Support Staff. During the Employment Period, the Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Company
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as provided
at any time after generally with respect to other peer executives of the
Company.



                (viii)    

Vacation. During the Employment Period, the Executive shall be entitled to paid
vacation in accordance with the most favorable plans, policies, policies,
programs and practices of the Company as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time after that generally with
respect to other peer executives of the Company.



                (ix)    

Substitution of Nonqualified Benefits. If the continued provision of benefits to
the Executive under any employee benefit plan of the Company at the level
required by this Section 4(b) would cause such employee benefit plan to violate
any minimum coverage, nondiscrimination or other requirement of any provision of
the Internal Revenue Code of 1986, as amended (the "Code") or the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"), or would not be
readily provided under any third-party agreement of the Company that provides
for such benefits, the Company may provide the closest possible economic
equivalent of such benefit in the form of a nonqualified plan or additional
compensation.



        5.    

Termination of Employment.



            (a)    

Death or Disability. The Executive's employment shall terminate automatically
upon the Executive's death during the Employment Period. If the Company
determines in good faith that the Disability (as defined below) of the Executive
has occurred during the Employment Period, it may give to the Executive written
notice of its intent to terminate the Executive's employment. The Executive's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the "Disability Effective Date"),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive's duties. "Disability"
means the absence of the Executive from the Executive's duties with the Company
on a full-time basis for 180 consecutive business days as a result of incapacity
due to mental or physical illness which is determined to be total and permanent.
Any question as to the date of or the existence, extent or potentiality of
disability of the Executive on which the Executive and the Company cannot agree
shall be determined by a qualified independent physician jointly selected by the
Executive and the Company (or if the Executive is unable to make such a
selection, it shall be made by an adult member of the Executive's immediate
family). The determination of such physician, made in writing to the Company and
to the Executive, shall be final and conclusive.



            (b)    

Cause. The Company may terminate the Executive's employment during the
Employment Period for "Cause." "Cause" means a material breach by the Executive
of this Agreement, gross negligence or willful misconduct in the performance of
the Executive's duties, dishonesty to the Company, or the commission of a felony
that results in a conviction in a court of law. The cessation of employment of
the Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to the Executive a copy of the resolution duly adopted by
the affirmative vote of not less than 3/4ths of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in this section, and specifying the particulars in detail.



            (c)    

Good Reason. The Executive's employment may be terminated during the Employment
Period by the Executive for "Good Reason." For purposes of this Agreement, "Good
Reason" means:



                (i)    

the assignment to the Executive of any responsibilities or duties inconsistent
in any respect with the Executive's position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 4(a), or any other action by the Company that results in
a diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and that is remedied by the Company promptly after receipt of written
notice given by the Executive;



                (ii)    

any failure by the Company to comply with any of the provisions of Section 4(b),
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and that is remedied by the Company promptly after receipt of written
notice given by the Executive;



                (iii)    

the Company requiring the Executive to be based at any office or location other
than that described in Section 4(a)(i), requiring the Executive to travel away
from the Executive's office in the course of discharging responsibilities or
duties in a manner that is inappropriate for the performance of the Executive's
duties and that is significantly more frequent (in terms of either consecutive
days or aggregate days in any calendar year) than was required prior to the
Change of Control;



                (iv)    

any purported termination by the Company of the Executive's employment other
than as expressly permitted by this Agreement; or



                (v)    

any failure by any successor to the Company to comply with and satisfy Section
14(c), provided that such successor has received at least ten days prior written
notice from the Company or the Executive of the requirements of Section 14(c).



For the purposes of this Section 5(c), any good faith determination of "Good
Reason" made by the Executive shall be conclusive.

            (d)    

Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by "Notice of Termination" to
the other party. A "Notice of Termination" means notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which shall be not more than 15 days after the giving of such notice). The
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstances that contributes to a showing of Good
Reason or Cause, as the case may be, shall not waive any right of the Executive
or the Company or preclude the Executive or the Company from asserting such fact
or circumstance in enforcing the Executive's or the Company's rights.



            (e)    

Date of Termination. "Date of Termination" means the date of receipt of the
Notice of Termination or any later date specified in the Notice, provided,
however, that (i) if the Executive's employment is terminated by the Company
other than for Cause or Disability, the Date of Termination means the date on
which the Company notifies the Executive of such termination, and (ii) if the
Executive's employment is terminated by reason of death or Disability, the Date
of Termination means the date of death of the Executive or the Disability
Effective Date, respectively.



        6.    

Obligations of the Company upon Termination.



            (a)    

Death. If the Executive's employment is terminated by reason of the Executive's
death during the Employment Period, this Agreement shall terminate without
further obligations to the Executive's legal representatives under this
Agreement, other than the following obligations (the amounts described in
clauses (i), (ii), and (iii) are "Accrued Obligations"):



                (i)    

payment of the Executive's Annual Base Salary through the Date of Termination to
the extent not paid,



                (ii)    

payment of the product of (x) the Annual Bonus paid (and annualized for any
fiscal year consisting of less than 12 full months or for which the Executive
has been employed for less than 12 full months) to the Executive for the most
recently completed fiscal year during the Employment Period, and (y) a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365, and



                (iii)    

payment of any accrued vacation pay not yet paid.



All Accrued Obligations shall be paid to the Executive's estate or beneficiary,
as applicable, at the option of the Company, either (x) in a lump sum in cash
within 30 days of the Date of Termination or (y) in 12 equal consecutive monthly
installments, with the first installment to be paid within 30 days of the Date
of Termination. Anything in this Agreement to the contrary notwithstanding, the
Executive's family shall be entitled to receive for 24 months benefits (or the
cash equivalent, as described in Section 4(b)(ix)) at least equal to the most
favorable benefits provided generally by the Company to surviving families of
peer executives of the Company under such plans, programs, practices and
policies relating to family death benefits, if any, as in effect generally with
respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and the Executive's family as in effect on the date of the
Executive's death generally with respect to other peer executives of the Company
and their families.

            (b)    

Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations shall be paid to the Executive at the
option of the Company, either (x) in a lump sum in cash within 30 days of the
Date of Termination or (y) in 12 equal consecutive monthly installments, with
the first installment to be paid within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those provided by the Company
to disabled peer executives and their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 30-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive's family, as in effect at any
time thereafter through the Date of Termination generally with respect to other
peer executives of the Company and their families. If the Executive dies within
24 months of the Disability Effective Date, the Executive's family shall be
entitled to a continuation of benefits as described in (a), through the period
ending no sooner than 24 months after the Disability Effective Date.



            (c)    

Cause. If the Executive's employment shall be terminated for Cause during the
Employment Period, this Agreement shall terminate without further obligations to
the Executive other than the obligation to pay to the Executive the Annual Base
Salary through the Date of Termination to the extent unpaid. If the Executive
terminates employment during the Employment Period, excluding a termination for
Good Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations. In such case, all Accrued
Obligations shall be paid to the Executive at the option of the Company, either
(x) in a lump sum within 30 days of the Date of Termination, or (y) in 12 equal
consecutive monthly installments, with the first installment to be paid within
30 days of the Date of Termination.



            (d)    

Other Termination; Good Reason. If, during the Employment Period, the Company
shall terminate the Executive's employment other than for Cause or Disability,
or the Executive shall terminate employment under this Agreement for Good
Reason:



                (i)    

the Company shall pay to the Executive the aggregate of the following amounts,
such amounts to be payable by the Company in a lump sum in cash within 30 days
of the Date of termination.



                    A.    

all Accrued Obligations;



                    B.    

two times the sum of the Executive's Annual Base Salary and the higher of (i)
the average annualized (for any fiscal year consisting of less than 12 full
months or with respect to which the Executive has been employed by the Company
for less than 12 full months) bonus paid for the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs, or (ii) the
targeted annual bonus payable to the Executive pursuant to the KMIP for the
fiscal year in which the Date of Termination occurs or, under any other annual
bonus plan in effect at the time, assuming 100% achievement of the Company
performance factor and 100% achievement of the Executive's personal performance
factor;



                    C.    

a separate lump sum supplemental retirement benefit equal to two times the
Company's total contributions to the Equity Plus Plan or any other similar plans
in effect at the time, for the year preceding the termination. This payment will
be made in cash and will not eliminate the obligation of the Company to make all
scheduled contributions to the Equity Plus Plan or similar plans; and



                    D.    

an amount equal to that portion, if any, of the Company's contribution to the
Executive's 401(k), savings or other similar individual account plan that is not
vested as of the Date of Termination (the "Unvested Company Contribution"), plus
an amount that, when added to the Unvested Company Contribution, would be
sufficient after Federal, state and local income taxes (based on the tax returns
filed by the Executive most recently prior to the Date of Termination) to enable
the Executive to net an amount equal to the Unvested Company Contribution; and



                (ii)    

the Company shall pay the Executive up to $25,000 for executive outplacement
services utilized by the Executive, on the receipt by the Company of written
receipts or other appropriate documentation;



                (iii)    

for 24 months, or such longer period as any plan, program, practice or policy
may provide, the Company shall continue benefits to the Executive and, where
applicable, the Executive's family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 4(b)(iv) if the Executive's employment had not been
terminated, in accordance with the most favorable plans, programs, practices or
policies of the Company generally applicable to other peer executives and their
families during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect at any time after that
generally with respect to other peer executives of the Company and their
families (or the cash equivalent, as described in Section 4(b)(ix)); provided,
however, that if the Executive becomes employed elsewhere during the Employment
Period and is thereby afforded comparable insurance and welfare benefits to
those described in Section 4(b)(iv), the Company's obligation to continue
providing the Executive with such benefits shall cease or be correspondingly
reduced, as the case may be. For purposes of determining eligibility of the
Executive for retiree benefits pursuant to such plans, programs, practices and
policies, the Executive shall be considered to have remained employed until the
end of the Employment Period and to have retired on the last day of such period;



                (iv)    

all outstanding stock options, stock appreciation rights (SARs) and restricted
stock held by the Executive pursuant to any Company stock option, SAR and stock
plans shall immediately become vested, exercisable, and freely transferable, as
the case may be, as to all or any part of the shares covered by those plans,
with the Executive being able to exercise his or her stock options and SARs
within a period of 12 months following the Date of Termination or such longer
period as may be permitted under the plans and the Executive's stock option and
SAR agreements;



                (v)    

the total value of the targeted annual WGT Long Term Incentive Plan award, or
any similar long term incentive plan in effect at the time, scheduled for the
year of termination will be converted to a cash payment; and



                (vi)    

if, in the calendar year immediately preceding the Date of Termination, the
Executive had relocated the Executive's primary residence from one location (the
"Point of Origin") to its location at the Date of Termination at the request of
the Company, then the Company shall reimburse the Executive in cash within 14
days following receipt of substantiating written receipts for any relocation
expenses actually incurred in the 12 months immediately following the Date of
Termination by the Executive in moving the Executive's primary residence to any
location, to the extent such expenses do not exceed the cost of relocating the
Executive's primary residence to the Point of Origin. The cost of relocating the
Executive's primary residence to the Point of Origin shall be determined by
averaging estimates obtained by the Company in writing from three reputable
moving companies, selected by the Company in good faith. It shall be the
obligation of the Executive to notify the Company in advance of any such
relocation so that such estimates may be obtained.



            (e)    

Deferral of Payments. The Executive may elect, at the time of signing this
Agreement, to defer payments otherwise payable as specified by the Executive in
writing at that time of signing.



        7.    

Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit the
Executive's continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices provided by the Company and for
which the Executive may qualify, nor shall anything herein limit or otherwise
affect such rights as the Executive may have under any other agreements with the
Company. Amounts that are vested benefits or that the Executive otherwise is
entitled to receive under any plan, policy, practice or program of the Company
at or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program, except as explicitly modified by this
Agreement.



        8.    

Full Settlement; Legal Fees. The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations, except
as specifically provided otherwise in this Agreement, shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
the Company may have against the Executive or others. The amounts payable to the
Executive will not be subject to any requirement of mitigation, nor, except as
specifically provided otherwise in this Agreement, will they be offset or
otherwise reduced by reason of the Executive's receipt of compensation from any
source other than the Company. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses the Executive
reasonably may incur, including the costs and expenses of any arbitration
proceeding, as a result of any contest (regardless of the outcome) by the
Executive, the Company or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code; provided
that the Executive's claim is not determined by a court of competent
jurisdiction or an arbitrator to be frivolous or otherwise entirely without
merit.



        9.    

General Release and Waiver. In exchange for the consideration provided under
this Agreement, the Executive agrees to sign a General Release and Waiver of age
and other discrimination claims on a form provided by the Company at the time of
separation.



        10.    

Certain Additional Payments by the Company.



            (a)    

Anything in this Agreement to the contrary notwithstanding, if it is determined
that any payment or distribution by the Company to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this Section) (a "Payment") would be subject
to the excise tax imposed by Section 4999 of the Code because the Payment is
considered a "parachute payment" under Section 280G of the Code, or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively referred
to as the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect to them) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. For purposes of determining
the amount of the Gross-Up Payment, the Executive shall be deemed to pay Federal
income taxes at the highest applicable marginal rate of Federal income taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in Federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined without
regard to limitations on deductions based upon the amount of adjusted gross
income), and to have otherwise allowable deductions for Federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payment in adjusted gross income. Notwithstanding the foregoing
provisions of this Section, if it is determined that the Executive is entitled
to a Gross-Up Payment, but that the present values as of the date of the Change
of Control, determined in accordance with Sections 280G(b)(2)(ii) and 280G(d)(4)
of the Code (the "Present Value"), of the Payments does not exceed 110% of the
greatest Present Value of Payments (the "Safe Harbor Cap") that could be paid to
the Executive such that the receipt would not give rise to any Excise Tax, then
no Gross-Up Payment shall be made to the Executive and the amounts payable to
Executive under this Agreement shall be reduced to the maximum amount that could
be paid to the Executive such that the Present Value of the Payment does not
exceed the Safe Harbor Cap. The reduction of the amounts payable. if applicable,
shall be made by reducing the payments as elected by the Executive. For purposes
of reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable would not result in a reduction of the Present Value of the
Payments to the Safe Harbor Cap, no amounts payable under this Agreement shall
be reduced pursuant to this provision.



            (b)    

Subject to the provisions of subsection (c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be used in
arriving that such determination, shall be made by a nationally recognized
certified public accounting firm designated by the Executive (the "Accounting
Firm"), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is required by
the Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required (which accounting firm then shall be referred to as the Accounting
Firm). All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm's determination. Any determination by the Accounting Firm shall
be binding on the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm, it is possible the Gross-Up Payments will
not have been made by the Company that should have been made ("Underpayment"),
consistent with the calculations required to be made. If the Company exhausts
its remedies pursuant to subsection (c) and the Executive then is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid
promptly by the Company to or for the benefit of the Executive.



            (c)    

The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 20 business days after the Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is required to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:



                (i)    

give the Company any information reasonably requested by the Company relating to
such claim;



                (ii)    

take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company;



                (iii)    

cooperate with the Company in good faith effectively to contest such claim, and



                (iv)    

permit the Company to participate in any proceedings relating to such claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this subsection (c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and, at its sole option, may either direct the Executive to pay the
tax claimed and sue for a refund, or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company's control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

            (d)    

If, after the receipt by the Executive of an amount advanced by the Company
pursuant to subsection (c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of subsection (c)) promptly pay the Company the
amount of such refund (together with any interest paid or credited after
applicable taxes). If, after the receipt by the Executive of an amount advanced
by the Company pursuant to subsection (c), a determination is made that the
Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid, and
the amount of such advance shall offset, to the extent of that amount, the
amount of Gross-Up Payment required to be paid.



        11.    

Confidential Information; Non-Compete.



            (a)    

The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company and their respective businesses, which shall have been obtained by the
Executive during the Executive's employment by the Company and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive's employment with the Company, the Executive shall
not, without prior written consent of the Company, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In addition, to the extent that the Executive is a party to
any other agreement relating to non-competition, confidential information,
inventions or similar matters with the Company, the Executive shall continue to
comply with the provisions of such agreements. In addition to the obligations
under this Section, the Executive shall execute any documents relating to the
subject of those sections as required generally by the Company of its executive
officers, and such documents already executed or executed after the effective
date of this Agreement shall thereby become part of this Agreement. Nothing in
this Agreement shall be construed as modifying any provisions of such agreements
or documents. In the case of any inconsistency between such agreements and
documents and this Agreement, the broader provision shall prevail. In no event
shall an asserted violation of the provisions of this Section constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement, except if the Executive materially breaches this section
or a covenant not to compete or confidentiality provision in any such agreement
or document, that breach shall be considered a material breach of this
Agreement. If the breach occurs after termination of employment, the Executive
shall forfeit a pro rata portion of benefits under Section 6(d). The pro rata
amount in the case of Section 6(d)(i)(A), (C), (D), (ii), (v) and (vi) shall be
determined by multiplying the payments under those paragraphs by a fraction, the
numerator of which is the number of months remaining to the end of the covenant
not to compete or, in the case of a confidentiality agreement that has no term,
36 minus the number of months elapsed from the Executive's termination of
employment to the date of breach, and the denominator of which is the number of
total months in the covenant not to compete, or, in the case of breach of a
confidentiality obligation that has no term, 36. If there are not sufficient
payments remaining to be paid to the Executive under Section 6(d) to cover the
forfeited amount, the Executive agrees to pay promptly to the Company an amount
that, with any amounts otherwise remaining to be paid, constitutes the
forfeiture amount. Section (6)(d)(iii) shall terminate at the date of the
breach. If the breach is determined retroactively, the Executive shall pay
promptly to the Company the amount the Company incurred to provide benefits
after the date of the breach. With respect to Section 6(d)(iv), the Executive
shall not be entitled to any accelerated vesting and exercise after the date of
the breach. If the breach is determined retroactively, the Executive shall pay
promptly to the Company the amount of any value received as a result of that
accelerated vesting and exercise.



            (b)    

The Executive acknowledges that the Company will suffer damages incapable of
ascertainment if any of the provisions of subsection (a) are breached and that
the Company will be irreparably damaged if the provisions of subsection (a) are
not enforced. Therefore should any dispute arise with respect to the breach or
threatened breach of subsection (a), the Executive agrees and consents that in
addition to any remedies available to the Company, an injunction or restraining
order or other equitable relief may be issued or ordered by a court of competent
jurisdiction restraining any breach or threatened breach of subsection (a). The
Executive agrees not to urge in any such action that an adequate remedy exists
at law.



        12.    

Public Announcements. The Executive shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company, this Agreement or the transactions contemplated, and the
Executive shall not issue any such press release or make any such public
statement without prior written approval of the Company, except as may be
required by applicable law, rule or regulation or any self regulatory agency
requirements, in which event the Company shall have the right to review and
comment upon any such press release or public statement prior to its issuance.



        13.    

Arbitration. Any dispute, controversy or claim arising out of or relating to
this Agreement, or any breach thereof, shall be determined and settled by
arbitration to be held in Erie County, New York, pursuant to the commercial
rules of the American Arbitration Association or any successor organization and
before a panel of three arbitrators. Any award rendered shall be final,
conclusive and binding on the parties.



        14.    

Successors.



            (a)    

This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.



            (b)    

This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.



            (c)    

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company and any successor to its business or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.



        15.    

Miscellaneous.



            (a)    

All notices and other communications given pursuant to this Agreement shall be
in writing and shall be deemed given only when (a) delivered by hand, (b)
transmitted by telex, telecopier or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section).



If to the Executive:

Name __________________________________

Address ________________________________

Telephone _______________________________

Facsimile ________________________________

 

With a copy to:

________________________________________

________________________________________

________________________________________

________________________________________

 







If to the Company:

Wilson Greatbatch Technologies, Inc.
10000 Wehrle Drive
Clarence, NY 14031
(Attn: Chairman, President and CEO)
 

With a copy to:

Hodgson Russ LLP
One M&T Plaza, Suite 2000
Buffalo, New York 14203-2391
Attn: Robert B. Fleming, Jr., Esq.
Telephone No.: 716-848-1376
Facsimile No.: 716-839-0349

            (b)    

The Company shall deduct or withhold from salary payments, and from all other
payments made to the Executive pursuant to this Agreement, all amounts that may
be required to be deducted or withheld under any applicable law now in effect or
that may become effective during the term of this Agreement (including, but not
limited to social security contributions and income tax withholdings).



            (c)    

With respect to any agreement between the Executive and the Company that
provides for terms more favorable than this Agreement (for example, that the
Executive is required to remain employed for fewer months after a Change of
Control than specified in Section 3; that the payment to be made to the
Executive includes a payment for benefits or services not described in Section
4(b); that the multiplier or method of determining the annual bonus under
Section 6(d)(i)(B) is greater than that in this Agreement; or that the salary is
paid on death for a longer period than specified in Section 6(a)), the Executive
shall be entitled to the more favorable term, payment or benefit, without the
Executive having to choose between the enforcement of either all this Agreement
or all of that other agreement. The more favorable terms of that other agreement
shall be deemed to be part of this Agreement, with respect to each such
favorable term.



            (d)    

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without reference to principles of conflict of laws. The
Executive consents to jurisdiction in New York and venue in Erie County for
purposes of all claims arising under this Agreement. The captions of this
Agreement are not part of the provisions and shall have no force or effect.
Except as specifically referenced in this Agreement (including agreements
referenced in (c) treated as specifically referenced in this Agreement), no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter, have been made by either party that are not
expressly set forth in this Agreement. No provision of this Agreement may be
waived, modified or amended, orally or by any course of conduct, unless such
waiver, modification or amendment is set forth in a written agreement duly
executed by the parties or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. The Executive's or the Company's failure to insist on strict
compliance with any provision in any particular instance shall not be deemed to
be a waiver of that provision or any other provision.



        IN WITNESS WHEREOF, the Executive has set his or her hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above.

WILSON GREATBATCH TECHNOLOGIES, INC.

By:_______________________________________

Name/Title

 

EXECUTIVE

__________________________________________

 

STATE OF NEW YORK)
                                        : SS.
COUNTY OF ERIE        )

        On this _____ day of December, in the year 2001, before me personally
came ______________________________________, to me personally known, who, being
by me duly sworn, did depose and say that deponent resides at
________________________________ in the _____________ of ________________, State
of New York; that deponent is the ____________________ of WILSON GREATBATCH
TECHNOLOGIES, INC., the corporation described in and which executed the
foregoing instrument; and that deponent signed such instrument by order of the
Board of Directors of said corporation.

_____________________________________
Notary Public

 

STATE OF ________________)
                                                    : SS.
COUNTY OF ______________)

        On the ____ day of ___________________, in the year 2001, before me, the
undersigned, a notary public in and for said state, personally appeared
___________________, personally known to me or provide to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he or she executed the same in his
or her capacity, and that by his or her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

_____________________________________
Notary Public